UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7110


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PRESTON GATTIS, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:02-cr-01156-DCN-1)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Preston Gattis, Jr., Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Preston      Gattis,    Jr.,       appeals    the     district    court’s

order   denying    his    motion    for    new    trial    under     Fed.    R.   Crim.

P. 33, based upon newly discovered evidence.                     The district court

concluded   that    the    motion    was       untimely.        We   agree.       Under

Rule 33, Gattis had “3 years after the verdict or finding of

guilty” to file his motion.               Fed. R. Crim. P. 33(b)(1).                The

jury found Gattis guilty on October 16, 2003.                        Because Gattis

did not file his Rule 33 motion until October 9, 2008, at the

earliest, we conclude that he did not timely file the motion.

Accordingly, we affirm the district court’s denial of relief.

We   dispense   with     oral   argument       because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2